            Case 1:20-cv-09803-LJL Document 1 Filed 11/20/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________
JEANETTE RODRIGUEZ, on behalf of herself and
all others similarly situated,

                                        Plaintiffs,        Civil Action No.

                vs.

 REAL TIME RESOLUTIONS, INC., and
 JOHN AND JANE DOES 1-10,

                              Defendants.
 ___________________________________________

                                    NOTICE OF REMOVAL

Defendant Real Time Resolutions, Inc., (“RTR”) by and through counsel and pursuant to 28 U.S.C.

§§ 1331, 1441 and 1446 removes the above-captioned action to the United States District Court

for the Southern District of New York, and states the following in support:

       1.      On or about October 8, 2020, Plaintiff Jeanette Rodriguez filed a Summons and

Complaint (the “Complaint”), on behalf of herself and all others similarly situated, in the Supreme

Court for New York County, Index Number 158383/2020 (the “State Court Action”). The

Complaint was the initial pleading in the State Court Action and constitutes all the pleadings served

in the State Court Action to date. A copy of the Complaint attached hereto as Exhibit A.

       2.      In this action, Plaintiff claims that RTR, violated the Federal Fair Debt Collection

Practices Act (“FDCPA”), Section 1692, et. seq, of Title 15 of the United States Code (“U.S.C”)

§§ 1692-1692p in connection with RTR’s attempt to collect a debt from Plaintiff. Plaintiff seeks

certification that this action may be maintained as a class action pursuant to NY CLS CPLR § 901,

and claims that RTR is liable for statutory, punitive, and other damages. See Ex. A, Compl. ¶ 59.
             Case 1:20-cv-09803-LJL Document 1 Filed 11/20/20 Page 2 of 4




       3.       The district courts of the United States have original jurisdiction of this civil action

pursuant to 28 U.S.C. § 1331 because this action arises under the laws of the United States, namely

the FDCPA, 15 U.S.C. §§ 1692-1692p, and its implementing regulations. This Court also may

exercise supplemental jurisdiction over any state law claims not governed by federal law pursuant

to 28 U.S.C. § 1367.

       4.       The Southern District of New York embraces the place where the State Court

Action is pending, i.e., New York County.

       5.       This Notice of Removal is signed subject to Federal Rule of Civil Procedure 11,

and is timely in accordance with 28 U.S.C. §1446.

       6.       On October 22, 2020, RTR was served with the Complaint.

       7.       The Complaint for the State Court Action expressly states that it is being brought

under the Fair Debt Collection Practices Act (“FDCPA”) See Ex. A, Compl. ¶ 1. As such, this is

a claim over which the District Court has jurisdiction based on a federal question pursuant to 28

U.S.C. § 1331. Thus, the State Court Action is removable to the Southern District of New York

under 28 U.S.C. §1441 and RTR wishes to exercise its right to remove the State Court Action.

       8.       In accordance with 28 U.S.C. § 1446(b), this Notice of Removal is filed within

thirty (30) days of RTR’s receipt, through service or otherwise, of a copy of the Summons with

Notice and, therefore, is timely.

       9.       RTR will give written notice of the filing of this Notice of Removal to all adverse

parties, as required by 28 U.S.C. 1446(d), in a form substantially the same as annexed hereto as

Exhibit B.




                                                   2
             Case 1:20-cv-09803-LJL Document 1 Filed 11/20/20 Page 3 of 4




       10.      RTR will also file a true and accurate copy of this Notice of Removal with the Clerk

of the Civil Court of the City of New York County of New York, as required by 28 U.S.C.

§1446(d).

       WHEREFORE, Defendant, Real Time Resolutions, Inc., respectfully removes the State

Court Action, now pending in the Civil Court of the City of New York, County of New York, to

the United States District Court for the Southern District of New York.



Dated: November 20, 2020                                     Respectfully submitted,

                                                             HOLLAND & KNIGHT LLP
                                                             /s/ Katherine A. Skeele
                                                             Katherine A. Skeele
                                                             31 West 52nd Street
                                                             New York, New York 10019
                                                             Phone 212.513.3534
                                                             katherine.skeele@hklaw.com

                                                             Attorneys for Defendants




                                                 3
           Case 1:20-cv-09803-LJL Document 1 Filed 11/20/20 Page 4 of 4




                                CERTIFICATE OF SERVICE
       I hereby certify that on this 20th day of November, 2020, I served a true and correct copy

of the foregoing along will all attachments on Plaintiff’s counsel of record and the New York State

Supreme Court for New York County via electronic filing.



                                                            /s/ Katherine A. Skeele
                                                            Katherine A. Skeele
